Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Amy Weisberg at 571-270-5500 if you have any questions regarding this correspondence and/or replying. 

Antecedent Basis
The claims are replete with lack of antecedent basis issues (see MPEP 2173.05(e)). Generally, the first time a claim element is introduced “a” or “an” (as grammatically appropriate) should be used. When subsequently referring back to a claim element already introduced “the” or “said” is used to make it clear which element precisely is being referred to.

Claim Drafting Assistance
Examiner wishes to direct applicant's attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents-application-process/inventor-info-chat#step3 (see the February 15, 2018, program titled “Claim Drafting”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 recites a metal stent however it is unclear where or how this is related to the apparatus.  It is unclear which apparatus Applicant is referencing in the claim as the device is “apparatus” but the “casting apparatus” appears to be a distinct element.  It is unclear the purpose of the casting apparatus, perhaps Applicant means to indicate the apparatus is formed using a casting apparatus which is generally known in the art.  It is unclear if Applicant intends to claim both a U shaped device and fan shaped device in claim 1.  Does claim 1 require the placement of 28 implants?  Applicant recites a mounting navigated device but it is unclear if this is claimed or Applicant intends to use it with “the apparatus”.  Applicant calls the track a “perforated L track” however this is indefinite as the track appears to be generally linear with cross hatches corresponding to placement locations for implants.  
Claim 3 recites the metal plate however claim 1 recites a metal stent.  Claim 3 recites it is contact with soft tissue, however claim 1 recites the apparatus contacts the soft tissue.  This renders the claim indefinite.  

Claim 5 recites “major perforated L track” and “extended major L track”; while claim 1 recites “major extending perforated L track”.  It is unclear what the natural position is which renders the claim indefinite.  
Claim 6 recites “the major perforated track fitting assembly engages with a track having top and bottom surfaces with openings” however it is unclear what the second track is or whether it comprises a metal stent or how that element is related to these.
Claim 7 recites a mounting navigated device with a major perforated L track then later claims “to attach the mounting navigated device to the perforated L track” which is indefinite, is the track part of the device or not?  The guide tube extends upward from a surgical guide however the claim recites a mounting navigated device thus it is indefinite if these are the same or different.  
Claim 8 recites directing a mounting navigated device using a perforated L track however Applicant does not indicate the track is in the surgical guide.  Also as stated above, the track does not appear to be a perforated L track.  
Claim 9 recites determining the desired locations however Applicant has not described what constitutes desirable thus making the metes and bounds indefinite.  
Claim 10 similar recites a best position however Applicant has not described what constitutes best thus making the metes and bounds indefinite.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Limitations of claim 2 are in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the spirit of compact prosecution, the Examiner has applied art to the claims as best interpreted however the 112 issues prevent with certainty the intention of Applicant.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Parise WO 2004/064664.

Regarding claims 1-2 and 5, Parise teaches a see figures 13a-b mounting navigated device (24) suitable for gearing with a major perforated L track having a top surface with a navigating hole (see figure 11c); the mounting navigated device (24) comprising a guided tube suitable for extending upwards from a 
	As best understood, Applicant is claiming a form fitting apparatus that aids in placement of implants where the device comprises a track along the length with distinct locations for placement of implants.  The device may correspond to the upper or lower jaw.  It appears the casting apparatus aids in making the device however Applicant does not link the structure to the apparatus.  See figures 11a-11d.  It is unclear where the metal stent is placed or what purpose it serves as Applicant indicates the apparatus is placed directly in contact with soft tissue.  
	Parise teaches it is known to use impression molding (page 7).
 	Parise teaches placing multiple implants along the arch of the mouth using a device, however fails to show in figures the placement of an entire arch of implants (as would be required for a U shaped or fan shaped device).  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains modify the shown version of Parise (figures 11a-11d) to include more implant spaces, thus corresponding to an entire arch, as to provide precise placement for all needed teeth.  

Regarding claims 7-10, Parise teaches a mounting navigated device, herein the device that interacts with the track to aid in implant placement, see page 30-31 where Parise teaches using a template to form holes and using a milling cutter to drill holes for placement of implants.  


Conclusion:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Prior art may be accessed using: http://patft.uspto.gov/ and http://appft.uspto.gov/netahtml/PTO/search-bool.html
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a 
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Label each page of the reply with the application number.
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale



	
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        8/10/21